DETAILED ACTION
This Office Action is in response to the communication filed on 12/05/2019. 
Claims 1-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figs. 1-2 are unclear. For the drawings to be acceptable, it is suggested that the drawings contain no shades. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "a message handler 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: e.g. figs. 1-2, and [0019]-[0023] and [0030]-[0033] of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis for the limitation "the sender and intended recipient" as recited in claims 1 and 14.
Claim 1 recites the limitation "the communication," however, it's unclear whether it refers to "a communication" as recited in line 2 of claim 1, "communication" as recited in claim line 9 of claim 1, or some other communication. For the purpose of examination, "the communication" recited in claim 1 has been interpreted as referring to any communication. 
Claim 3 recites the limitation "the communication," however, it's unclear whether it refers to "a communication" as recited in line 2 of claim 1, "communication" as recited in line 9 of claim 1, "communication" as recited in line 1 of claim 3, or some other communication. For the purpose of examination, "the 
There is insufficient antecedent basis for the limitation "the intended recipient" as recited in claims 3, 10 and 16.
Claim 8 recites the limitation "the sender," however, it's unclear whether it refers to "a sender" as recited in line 3 of claim 8, "a sender" as recited in line 10 of claim 8, or some other sender. For the purpose of examination, "the sender" recited in claim 8 has been interpreted as referring to any sender. 
There is insufficient antecedent basis for the limitation "the…intended recipient" as recited in claim 8.
The dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster (US 2014/0215571) in view of Eisen (2018/0295153).
Claim 1, Shuster teaches: 
A system for processing communications, comprising:
a trusted receiver device configured to receive a communication directed to a known trusted receiver address; (e.g. [0044], "receives an e-mail from the network to an intended recipient's e-mail address")
a message handler device configured to interface with the trusted receiver device and create a thumbprint of select portions of the communication; (e.g. [0058], "generate a database of identifying information that uniquely identifies sent e-mails…store identifying information relating to sent e-mails and generate hash values or checksums associated with the sent e-mails, the e-mail date and time, the recipient address, or some combination of the foregoing or other information. Again, because e-mail headers are often altered in transmission, 
an analysis device configured to analyze the communication based on the communication and the thumbprint; and (e.g. [0058], "maintain or analyze sent e-mails, and generate a database of identifying information that uniquely identifies sent e-mails…store identifying information relating to sent e-mails and generate hash values or checksums associated with the sent e-mails, the e-mail date and time, the recipient address, or some combination of the foregoing or other information…determine whether the information…i.e., the identity of the intended recipient and the hash value or checksum generated for the e-mail, etc., can be matched up with the information contained in a data table of hash values or checksums for sent e-mails")

wherein the communication comprises information identifiable to the system in a particular field of the communication intended to be invisible to unauthorized recipients; and (e.g. [0044], "receives an e-mail from the network to an intended recipient's e-mail address…determine whether the e-mail identifies the sender and the address provider" [0046], "the address provider may be identified in an additional user-defined field that is added to the e-mail header. User-defined fields may have names which are not already in use in any definitions of extension fields")

Shuster does not appear to explicitly teach but Eisen teaches: 
transmitted to the sender. (e.g. [0055], "If the server 104 determines that the return path email address of the email 108 is preregistered with the verification system…the verified user is the sender 102 of the email 108. The server can send a confirmation email to the verified user's email registered with the verification system (which is also the return path email address in the email 108)…The confirmation email sent to the verified user by the server can include a copy of the original email 108")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Eisen into the invention of Shuster, and the motivation for such an implementation would be for the purpose of further verifying that a communication originated from a purported source of the communication and 
Claim 2, Shuster-Eisen combination teaches:
wherein any entity can verify a communication received by the system. (e.g. Shuster [0049], [0058])
Claim 3, Shuster-Eisen combination teaches:
wherein any communication transmission protocol, service, or platform may be employed to transmit the communication and the intended recipient does not require any specialized software to view the communication. (e.g. Shuster [0057], [0063], [0066])
Claim 5, Shuster-Eisen combination teaches:
wherein the message handler device comprises a metadata thumbprint creation engine. (e.g. Shuster [0055]-[0056], [0058])
Claim 6, Shuster-Eisen combination teaches:
wherein the metadata storage device comprises a metadata thumbprint processor and a metadata thumbprint storage element. (e.g. Shuster [0058], [0065])
Claim 7, Shuster-Eisen combination teaches:

Claim 8, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 9, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 10, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 12, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 13, this claim is directed to a method containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.

Claim 15, this claim is directed to a system containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 16, this claim is directed to a system containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 18, this claim is directed to a system containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 19, this claim is directed to a system containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster (US 2014/0215571) in view of Eisen (2018/0295153) further in view of Goldstein (US 2016/0315969).

intelligence application program interfaces (APIs). (e.g. [0074], [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Goldstein into the invention of Shuster-Eisen combination, and the motivation for such an implementation would be for the purpose of determining whether a delivering organization is authorized and advancing the art of authenticating email by reducing the overall complexity and maintenance burden exposed to a domain manager and removing existing limitations of the state of the art systems for providing similar authentication (Goldstein [0016], [0074]).
Claim 11, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 17, this claim is directed to a system containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0121075 discloses a system and method for electronic mail sender verification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMIE C. LIN/Primary Examiner, Art Unit 2436